Title: From Alexander Hamilton to Richard Varick, 12 [May] 1795
From: Hamilton, Alexander
To: Varick, Richard


Dear Sir
Albany [May] 12, 1795
The last post but one brought me your letter transmitting me a certificate of the freedom of the City of New York. Among the precious testimonies, I have received, of the approbation of my immediate fellow Citizens, none is more acceptable or more flattering to me than that which I now acknowlege. I beg you to convey to the Board the expressions of my high sense of the honor they have done me (which I shall be happy in every opportunity of manifesting) as well as of my sincere respect for themselves.
With true friendship and regard   I have the honor to be Dr Sir
Your very obed servant

Alexander Hamilton
Richard Varrick Esqr
Mayor of the City of New York

